Sn the Guited States Court of Federal Clanns

OFFICE OF SPECIAL MASTERS
Filed: August 16, 2022

* OK K K K K KK HK KK K K KK KK HK HK K KK

ZAIRA GUZMAN-AVILA, UNPUBLISHED
Petitioner, No. 16-246V
V. Special Master Dorsey
SECRETARY OF HEALTH Decision Based on Stipulation; Tetanus-

AND HUMAN SERVICES, Diphtheria-Acellular Pertussis (“Tdap”)
Vaccine; Varicella Vaccine; Influenza
(“Flu”) Vaccine; Benign Cyst at Injection

Site.

*
*
*
*
*
*
*
*
*
Respondent. *
*
*

* OK K KK K K KK HK K K K KK KK KK K OK

Edward Kraus, Kraus Law Group, LLC, Chicago, IL, for Petitioner.
Alexis B. Babcock, U.S. Department of Justice, Washington, DC, for Respondent.

DECISION BASED ON STIPULATION!

 

On February 19, 2016, Zaira Guzman-Avila? (“Petitioner”) filed a petition in the National
Vaccine Injury Program? alleging that she developed a benign tumor in her right upper arm after
receiving the tetanus-diphtheria-acellular pertussis (“Tdap”) and Varicella vaccinations on
August 22, 2013, and the influenza (“flu”) vaccination on November 14, 2013. Amended
Petition at 1 (ECF No. 31).

 

' Because this Decision contains a reasoned explanation for the action in this case, the
undersigned 1s required to post it on the United States Court of Federal Claims’ website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). This means the Decision will
be available to anyone with access to the Internet. In accordance with Vaccine Rule 1 8(b),
petitioner has 14 days to identify and move to redact medical or other information, the disclosure
of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such
material from public access.

2 This case was originally filed by Petitioner’s mother, but the caption was amended when
Petitioner reached the age of majority.

> The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-10 to -34 (2012) (“Vaccine Act” or “the Act’). All citations in this Decision
to individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.

1
On August 16, 2022, the parties filed a stipulation recommending an award of
compensation to Petitioner. Stipulation (ECF No. 69). Respondent denies that the vaccines
caused Petitioner’s alleged benign arm lesion or cyst or any other injury. Nevertheless, the
parties agree to the joint stipulation, attached hereto as Appendix A. The undersigned finds the
stipulation reasonable and adopts it as the decision of the Court in awarding damages, on the
terms set forth therein.

The parties stipulate that Petitioner shall receive the following compensation:
A lump sum of $19,115.84 in the form of a check payable to Petitioner.

This amount represents compensation for all damages that would be available under 42
U.S.C. § 300aa-15(a). Stipulation at] 8.

The undersigned approves the requested amount for Petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.*

IT IS SO ORDERED.

s/Nora B. Dorsey
Nora B. Dorsey

Special Master

 

4 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.
IN THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECIAL MASTERS

 

 

)
ZAIRA GUZMAN-AVILA, )
)
Petitioner, ) No. 16-246V
) Special Master Dorsey
V. )
)
SECRETARY OF HEALTH AND )
HUMAN SERVICES, )
)
Respondent. )
)
STIPULATION

The parties hereby stipulate to the following matters:

1. On behalf of her daughter, Zaira Guzman-Avila, Oliva Guzman filed a petition for
vaccine compensation under the National Vaccine Injury Compensation Program, 42 U.S.C. §
300aa-10 to 34 (the “Vaccine Program”).' The petition seeks compensation for injuries
allegedly related to petitioner’s receipt of the Tdap, Varicella, and influenza (“flu”) vaccines,
which are contained in the Vaccine Injury Table (the “Table”), 42 C.F.R. § 100.3 (a).

2. Petitioner received Tdap and Varicella immunizations on August 22, 2013, and a
flu vaccination on November 14, 2013.

3. The vaccines were administered within the United States.

4. Petitioner alleges that the vaccines caused her to suffer from a benign arm lesion or

cyst, and that she experienced residual effects of this injury for more than six months.

5. Petitioner represents that there has been no prior award or settlement of a civil

 

' Zaira Guzman-Avila was substituted as the petitioner when she reached age 18.
action for damages arising out of the alleged vaccine injury.

6. Respondent denies that the vaccines caused petitioner’s alleged benign arm lesion
or cyst or any other injury.

7. Maintaining their above-stated positions, the parties nevertheless now agree that the
issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation.

8. As soon as practicable after an entry of judgment reflecting a decision consistent
with the terms of this Stipulation, and after petitioner has filed an election to receive
compensation pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human
Services will issue the following vaccine compensation payment:

A lump sum of $19,115.84 in the form of a check payable to petitioner. This
amount represents compensation for all damages that would be available under
42 U.S.C. § 300aa-15(a).

9. As soon as practicable after the entry of judgment on entitlement in this case, and
after petitioner has filed both a proper and timely election to receive compensation pursuant to
42 U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings
before the special master to award reasonable attorneys’ fees and costs incurred in any
proceeding upon this petition.

10. Petitioner and petitioner’s attorney represent that compensation to be provided
pursuant to this Stipulation is not for any items or services for which the Program is not
primarily liable under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or
can reasonably be expected to be made under any State compensation programs, insurance

policies, Federal or State health benefits programs (other than Title XIX of the Social Security

Act (42 U.S.C. § 1396 et seq.)), or by entities that provide health services on a pre-paid basis,
and represent that they have identified to respondent all known sources of payment for items or
services for which the Program is not primarily liable under 42 U.S.C. § 300aa-15(g).

11. Payments made pursuant to paragraph 8 and any amounts awarded pursuant to
paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i),
subject to the availability of sufficient statutory funds.

12. The parties and their attorneys further agree and stipulate that, except for any
award for attorneys’ fees and litigation costs, and past unreimbursable expenses, the money
provided pursuant to this Stipulation will be used solely for the benefit of petitioner as
contemplated by a strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the
conditions of 42 U.S.C. § 300aa-15(g) and (h).

13. In return for the payments described in paragraphs 8 and 9, petitioner, in
petitioner’s individual capacity, and on behalf of petitioner’s heirs, executors, administrators,
successors or assigns, does forever irrevocably and unconditionally release, acquit and
discharge the United States and the Secretary of Health and Human Services from any and all
actions or causes of action (including agreements, judgments, claims, damages, loss of
services, expenses and all demands of whatever kind or nature) that have been brought, could
have been brought, or could be timely brought in the United States Court of Federal Claims,
under the National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 et seq., on
account of, or in any way growing out of, any and all known or unknown, suspected or
unsuspected personal injuries to or death of petitioner resulting from, or alleged to have
resulted from, the vaccinations as alleged by petitioner in a petition for vaccine compensation
filed on or about February 9, 2016 in the United States Court of Federal Claims as petition No.

16-246V.
14. If petitioner should die prior to entry of judgment, this agreement shall be voidable
upon proper notice to the Court on behalf of either or both of the parties.

15. Ifthe special master fails to issue a decision in complete conformity with the terms
of this Stipulation or if the United States Court of Federal Claims fails to enter judgment in
conformity with a decision that is in complete conformity with the terms of this Stipulation,
then the parties’ settlement and this Stipulation shall be voidable at the sole discretion of either
party.

16. This Stipulation expresses a full and complete negotiated settlement of liability and
damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended,
except as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part
of the parties hereto to make any payment or to do any act or thing other than is herein
expressly stated and clearly agreed to. The parties further agree and understand that the award
described in this Stipulation may reflect a compromise of the parties’ respective positions as to
liability and/or amount of damages, and further, that a change in the nature of the injury or
condition or in the items of compensation sought, is not grounds to modify or revise this
agreement.

17. This Stipulation shall not be construed as an admission by the United States or the
Secretary of Health and Human Services that the vaccine caused petitioner’s alleged injuries or
any other injury or petitioner’s current condition.

18. All rights and obligations of petitioner hereunder shall apply equally to petitioner’s
heirs, executors, administrators, successors, and/or assigns.

END OF STIPULATION
From: Eugene Mailbox Center Fax: 15414854529 To:

Respectfully submitted,

PETITIONER:

hin kumar lub

ZAIRA GUZMAN-AVILA

ATTORNEY OF RECORD FOR
PETITIONER:

tl Ko pese

EDWARD KRAUS

Kraus Law Group, LLC

111 W. Jackson Blvd, Ste 1700
Chicago, Illinois 60604
312-858-2177
ekraus@krauslawyers.com

AUTHORIZED REPRESENTATIVE
OF THE SECRETARY OF HEALTH
AND HUMAN SERVICES:

George R, Grimes Digitally signed by George R,
Grimes -S14

-S ] 4 Date: 2022.08.03 08:12:37 -04'00'

CDR GEORGE REED GRIMES, MD, MPH

Director, Division of Injury
Compensation Programs

Health Systems Bureau

Health Resources and Services
Administration

U.S. Department of Health and
Human Services

5600 Fishers Lane, 08-N146B

Rockville, MD 20857

pated: %| 1W|QOAD

 

Fax; (312) 858-5663 Page: lof 1 08/08/2022 4:54 PM

AUTHORIZED REPRESENTATIVE
OF THE ATTORNEY GENERAL:

sl edstt rt Coens IN —_
HEATHER L. PERLMAN

Deputy Director

Torts Branch, Civil Division

U.S. Department of Justice

P.O. Box 146

Benjamin Franklin Station

Washington, DC 20044-0146

ATTORNEY OF RECORD FOR
RESPONDENT:

ALEXIS B. BABCOCK.
Assistant Director

Torts Branch, Civil Division
U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146
202-616-7678

alexis, babeock@usdoj.gov